Case: 1:19-cv-05392 Document #: 69-7 Filed: 12/04/20 Page 1 of 2 PageID #:868




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



                                                )
  CHANDRA V. BROWN-DAVIS, et al.,               )
 on behalf of themselves and all others         )
 similarly situated,                            )
                                                )     &DVH1RíFYí
                                    Plaintiffs, )
                                                )     Hon. Charles R. Norgle
        v.                                      )
                                                )
 WALGREEN CO.; et al.                           )
                                                )
                                  Defendants. )



 DECLARATION OF MICHAEL W. ALLEGRETTI IN SUPPORT OF PLAINTIFFS’
                MOTION FOR CLASS CERTIFICATION

       I, Michael W. Allegretti, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746,

that the following is true and correct:

       1.      I am one of the named Plaintiffs in the above-captioned action.

       2.      I submit this Declaration in support of Plaintiffs’ Motion for Class Certification.

I have personal knowledge of the matters stated herein and, if called upon, I could and would

competently testify thereto.

       3.      I was employed by defendant Walgreen, Co. (“Walgreen”) from approximately

2002 until about July 2015, and I was a participant in the Walgreen Profit-Sharing Retirement

Plan (the “Plan”). During the proposed Class Period, I invested in the Northern Trust Focus

2050 Fund and the Northern Trust Focus 2055 Fund.

       4.      I understand this case is a class action lawsuit on behalf of participants in the

Plan against Walgreen and other defendants to recover losses caused by Defendants’ breaches

of fiduciary duty. I understand that the proposed class is defined as follows:

                                               1
Case: 1:19-cv-05392 Document #: 69-7 Filed: 12/04/20 Page 2 of 2 PageID #:869
